An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in
accordance with the provisions of Rule 30(e)(3) of the North Carolina Rules of
A   p   p    e   l   l   a    t   e       P   r    o   c   e   d   u    r   e   .



                             NO. COA 13-934
                     NORTH CAROLINA COURT OF APPEALS

                          Filed:   18 February 2014


STATE OF NORTH CAROLINA,

      v.                                  Guilford County
                                          Nos. 11 CRS 073416, 073417
DONALD SCOTT HENDERSON,
     Defendant.


      On writ of certiorari to review judgment entered 23 May

2012 by Judge Lindsay R. Davis, Jr. in Guilford County Superior

Court.     Heard in the Court of Appeals 3 February 2014.


      Roy Cooper, Attorney General, by Benjamin                         J.     Kull,
      Assistant Attorney General, for the State.

      Gerding Blass,       PLLC,   by    Danielle    Blass,       for   defendant-
      appellant.


      MARTIN, Chief Judge.


      Defendant      Donald    Scott      Henderson     was        indicted      for

conspiracy    to   deliver    cocaine,     trafficking       by    possession     of

cocaine, trafficking by transporting cocaine, and maintaining a

vehicle for selling controlled substances.              Prior to his trial,

defendant    moved   to   suppress      evidence    seized    by    police     after

stopping and searching his vehicle on 12 April 2011.                         After a
                                             -2-
hearing,       the     trial     court      denied       the        motion    to     suppress.

Defendant      then       pleaded    guilty       to    all    charges,       reserving    his

right to appeal the denial of his motion to suppress.                                 Although

defendant      expressly        reserved      the      right    to     appeal,       defendant

failed to give timely notice of appeal.                         This Court granted his

subsequent petition for writ of certiorari.

       The evidence presented at the suppression hearing tended to

show    that      on      12   April       2011    Greensboro          Police      Department

Detective J.B. Blanks and Corporal J.H. Marsh arrested a suspect

on cocaine-trafficking charges.                    After the arrest, the suspect

agreed to become a              confidential informant.                  He    informed the

officers that, on the same day, he had plans to buy one-eighth

of a kilogram of cocaine from a black male named Donnie who had

green eyes and was approximately 40 years old.                           He also told the

officers that Donnie drove a silver or gray Dodge Magnum.                                  This

transaction was arranged by a black female named Alikii Allen

who    was   known        to   the   confidential         informant.           The    officers

listened     in      on    several     telephone         conversations          between    the

confidential         informant       and    Ms.    Allen       as    they     confirmed    and

arranged their meeting.

       The officers knew that defendant and Ms. Allen would take

I-40    to     the     Guilford        College         Road    exit     to     get    to   the

confidential informant’s residence.                      As a result, officers were
                                           -3-
stationed in the area around the exit to await the arrival of

the silver or gray Dodge Magnum.                 Detective Blanks and Detective

Goodykoontz saw the Dodge Magnum take the exit ramp off the

interstate,     and   Corporal       Flynt     and    his   partner     Officer   C.H.

Peeden followed the car while driving an unmarked police truck.

During this time, Ms. Allen or defendant apparently became aware

that they were being followed by the police because Ms. Allen

called the confidential informant and told him that the police

were following them.          Defendant drove past the planned meeting

location and turned left onto Sapp Road.                     Corporal Flynt then

made   the    decision   to       stop   the     defendant’s     car.       Detectives

Blanks and Goodykoontz searched the car and found, in the center

console, a Crown Royal bag containing one-eighth of a kilogram

of cocaine.

                         _________________________

       Defendant argues that the trial court should have granted

his motion to suppress evidence obtained during the warrantless

search of his vehicle because neither the stop nor the search

were supported by probable cause.                We disagree.

       When   we   review     a    trial   court’s      ruling    on    a   motion   to

suppress we consider “whether the trial court’s findings of fact

are supported by the evidence and whether the findings of fact

support the conclusions of law.”                     State v. Haislip, 362 N.C.
                                         -4-
499, 499, 666 S.E.2d 757, 758 (2008).                        “[T]he trial court’s

findings     of    fact   are     conclusive     on    appeal    if     supported    by

competent evidence, even if the evidence is conflicting.”                          State

v.    Buchanan,    353    N.C.    332,   336,    543    S.E.2d    823,    826   (2001)

(internal    quotation      marks    omitted),        appeal    after    remand,    355

N.C. 264, 559 S.E.2d 785 (2003).                “The trial court’s conclusions

of law, however, are reviewable de novo.”                      State v. Hyatt, 355

N.C. 642, 653, 566 S.E.2d 61, 69 (2002), cert. denied, 537 U.S.

1133, 154 L. Ed. 2d 823 (2003).

       Defendant argues that findings of fact five and eight are

not    supported    by    the    evidence   from       the   suppression     hearing.

Finding of fact five states:

             The     “confidential     source”     provided
             identifying    information    including    the
             defendant’s    first    name,    a    physical
             description, his employment, a description
             of the vehicle he would deliver the cocaine
             in, a description of a second accomplice,
             and an account of the informant’s prior drug
             dealing relationship with the defendant.

Defendant     asserts      that    the   evidence        does    not     support    the

findings that the confidential informant provided defendant’s

name,    a   physical      description      of    defendant,       or     defendant’s

employment.

       Testimony at the hearing disclosed that the confidential

informant told officers that he was going to buy drugs from a

man named Donnie.          Defendant contends that this evidence does
                                        -5-
not   support   the    trial   court’s     finding    that    the      confidential

informant provided defendant’s name because Donnie is not his

“actual   name.”       While   defendant’s        legal   name    is    Donald,    it

appears that he is also known as Donnie based on the testimony

at the suppression hearing.             Therefore, the evidence that the

confidential informant told officers that defendant’s name was

Donnie supports the trial court’s finding that the confidential

informant provided defendant’s first name.

       Next,    the    evidence     supports       the    finding        that     the

confidential     informant      provided      a    physical      description      of

defendant.      Detective      Blanks   testified     that    the      confidential

informant said he planned to buy drugs from “a black male named

Donnie, with green eyes.”           Corporal Marsh also testified that

the confidential informant “described Donnie as a black male,

almost, approximately, 40 years of age.”              Detective Blanks’s and

Corporal Marsh’s testimony supports the trial court’s finding

that the confidential informant provided a physical description

of defendant.

       Lastly, defendant correctly states that the evidence does

not   support   the    trial   court’s     finding    that    the      confidential

informant provided information regarding defendant’s employment.

A review of the transcript from the suppression hearing reveals

no    mention   of    defendant’s   employment.           Thus,     there    is   no
                                               -6-
evidence     to        support       the     trial     court’s       finding     that    the

confidential            informant            provided        information            regarding

defendant’s employment.                This error, however, affords defendant

no relief.

      “The   test       for     prejudicial          error   is    whether     there    is   a

reasonable possibility that, had the error not been committed, a

different result would have been reached.”                          State v. Scott, 331

N.C. 39, 46, 413 S.E.2d 787, 791 (1992).                          In this case, due to

the   accuracy         of    the     other    information         provided,    defendant’s

employment        is        simply    irrelevant        to   the      stop     or    search.

Therefore, a different result would not have been reached at the

suppression hearing if the trial court had not found that the

confidential       informant          provided       information      about    defendant’s

employment.

      Defendant also argues that finding of fact eight is not

supported by the evidence.                 Finding of fact eight states:

             Assisting police officers responded to a
             specific highway exit and were able to
             identify the described vehicle approach the
             meet [sic] location at the agreed time. The
             vehicle was occupied by two individuals
             matching descriptions already provided by
             the “source[.”]

Defendant    contends          that     the    evidence      does     not    support    this

finding because the vehicle was stopped before it approached the

meeting location, there was no child in the car as had been
                                          -7-
reported by the confidential informant, and the female in the

car did not match the description                  given by the confidential

informant.

       Corporal Flynt testified that he and his partner followed

the Dodge Magnum through the intersection of Guilford College

and Hornaday.        They were expecting the car to pull into one of

the    parking    lots    after     the   intersection       but     it    never     did.

Instead, defendant turned down Sapp Road and Ms. Allen called

and    told    the     confidential       informant       that    the     police     were

following them.          Then defendant turned on McClellan Road, and

Corporal Flynt knew that this road was a dead end.                             At that

point,    Corporal       Flynt    and    his    partner    decided       to   stop    the

vehicle.       This testimony supports the trial court’s finding that

police     officers       identified       the    described        vehicle      as     it

approached the meeting place.              Corporal Flynt testified that he

watched the vehicle as it approached and drove past the meeting

location,      after     Ms.     Allen    had    telephoned       the     confidential

informant to tell him that the police were following them.

       Next,     there    is     conflicting     evidence        about    whether     the

information given to the police included that a child was in the

car.     At one point, Corporal Marsh testified that Ms. Allen had

told the confidential informant that defendant had to drop his

son off before meeting the confidential informant.                            Corporal
                                      -8-
Marsh, however, later testified that there was information that

a child was in the car.

    As stated earlier, a trial court’s finding may be supported

by competent evidence even if there is conflicting evidence.

See Buchanan, 353 N.C. at 336, 543 S.E.2d at 826.                  There was

competent evidence to support the trial court’s finding that

there were two people in the vehicle, despite Corporal Marsh’s

conflicting testimony,       because Corporal Flynt’s and Detective

Blanks’s testimony suggested that there should have been only

two people in the car.

    Finally, defendant argues that Ms. Allen’s race did not

match   the   description    given    by    the   confidential     informant.

Defendant contends that because Corporal Marsh testified that

Ms. Allen     was described as a “Dominican girl,”            the officers

should have been looking for an Hispanic female.                 Defendant’s

argument, however, confuses race and nationality.1               While there

is no evidence     in the     suppression      hearing transcript of        Ms.

Allen’s   nationality,      there    is    competent   evidence,    based   on

Corporal Flynt’s and Detective Blanks’s testimony, to support

the trial court’s finding that Ms. Allen matched the description

1
  We note that Hispanic is not considered a race in the United
States, but defendant argues that it is a race so we treat it as
a      race.             Race,      U.S.      Census      Bureau
http://www.census.gov/population/race/ (last updated Nov. 28,
2012).
                                           -9-
because she was black and the confidential informant described

her as black.

       Having determined that the trial court’s findings of fact

are supported by competent evidence, we review de novo the trial

court’s      conclusion      of     law   that     the    warrantless       search      of

defendant’s car was supported by probable cause.

       The   United    States       Constitution         and    the    North    Carolina

Constitution       protect    citizens      from      unreasonable       searches       and

seizures.       State v. Garner, 331 N.C. 491, 506, 417 S.E.2d 502,

510 (1992).        As a general rule, a warrant is required for every

search and seizure; however, there are exceptions.                              State v.

Trull, 153 N.C. App. 630, 638–39, 571 S.E.2d 592, 598 (2002),

appeal dismissed       and disc. review denied, 356 N.C. 691, 578

S.E.2d 596–97 (2003).             For example, a motor vehicle that is on a

public road may be searched without a warrant if the search is

based on probable cause.              State v. Isleib, 319 N.C. 634, 638,

356    S.E.2d   573,   576    (1987).         Probable     cause       exists   when     an

officer      has     knowledge        based      on      reasonably        trustworthy

information about facts or circumstances that are sufficient “to

warrant a man of reasonable caution to belie[ve] that an offense

has or is being committed.”               State v. Zuniga, 312 N.C. 251, 261,

322 S.E.2d 140, 146 (1984) (internal quotation marks omitted).

When    a    confidential         informant’s      tip     is    the    basis     for    a
                                            -10-
warrantless search, a court must consider the totality of the

circumstances to determine if probable cause exists.                               State v.

Earhart, 134 N.C. App. 130, 133, 516 S.E.2d 883, 886, appeal

dismissed,       351    N.C.     112,    540   S.E.2d     372    (1999).      Under      the

totality-of-the-circumstances               test    a    court   weighs      all    of   the

indications        of    reliability       and     unreliability       surrounding       an

informant’s tip.          Id. at 133–34, 516 S.E.2d at 886.                  Some of the

factors a court considers when conducting the totality-of-the-

circumstances test are the informant’s basis of knowledge for

the tip, the reliability of the informant’s tip, and whether

there is independent police corroboration of the facts relevant

to the informant’s tip.              Id. at 134, 516 S.E.2d at 886.

       In   this     case,     the   confidential        informant     had    previously

bought drugs from defendant and had arranged to buy more drugs

from    defendant         before        agreeing    to    become       a   confidential

informant.       Thus, he had personal knowledge of the information

he shared with the police.                 In addition, officers were able to

listen to the confidential informant’s telephone conversations

with Ms. Allen as they confirmed and coordinated their meeting.

From these conversations, officers knew the route that defendant

and Ms. Allen would take to reach the confidential informant’s

residence and were able to place a surveillance team in the

area.       As   a     result,    officers       observed   a    car   with    occupants
                                  -11-
matching    the    descriptions   provided       approach   the   meeting

location.   Officers also knew, from monitoring the confidential

informant’s telephone calls, that Ms. Allen and defendant drove

past the meeting location out of concern that the police were

following    them.      Therefore,       based   on   the   confidential

informant’s knowledge and the officers’ ability to confirm the

details of the tip, a man of reasonable caution, having such

information, would have reason to believe that an offense was

being committed.

    Affirmed.

    Judges ELMORE and HUNTER, JR. concur.

    Report per Rule 30(e).